Citation Nr: 1026189	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-33 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1983 to 
December 1993.


This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for sleep apnea and irritable bowel syndrome, and 
denied a claim for a total disability rating based on individual 
unemployability (TDIU).  The Veteran appealed the denial of those 
claims.

The Veteran also appealed the evaluation assigned when service 
connection for posttraumatic stress disorder (PTSD) was granted 
in a January 2008 rating decision.  In an August 2009 rating 
decision, the RO granted service connection for irritable bowel 
syndrome, and granted a 100 percent schedular rating for PTSD, 
effective from the date of the award of service connection, May 
1, 2006.  Such decision constitutes a full grant of the claim for 
service connection for irritable bowel syndrome and the claim for 
a higher rating for PTSD.  The decision also renders the claim 
for TDIU moot, as the Veteran is in receipt of a 100 percent 
schedular rating.  See 38 C.F.R. § 4.16(a).  Thus, the only issue 
remaining on appeal is the issue listed on the cover page.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

In December 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn during the course of a Board hearing or in writing at 
any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2009).  

In correspondence received at the Board in December 2009, the 
Veteran indicated that he was satisfied with his 100 percent 
rating and wished to withdraw his appeal.  Hence, there remain no 
allegations of errors of law or fact for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


